DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, line 3, applicant refers to “an air inlet” to the ejector.  However, during proper operation of the device, “ozone” is the gas input to the ejector, not “air”.  Accordingly, it would be more accurate to state that the ejector has “an ozone inlet”, rather than “an air inlet”.  Likewise, on line 5 of claim 1, “the air inlet of the ejector” should probably be replaced by --the ozone inlet of the ejector--, for clarity of the claim.
In claim 2, lines 3 and 5, for the same reasons as set forth above with regard to instant claim 1, applicant should consider replacing “the air inlet” with --the ozone inlet--.
In claim 4, line 12, for the same reasons as set forth above, it is suggested that applicant replace “the air inlet of the ejector through an air outlet pipe” with --the ozone inlet of the ejector through an ozone outlet pipe--.
In claim 6, it is unclear as to what applicant intends to claim as the invention with respect to the phrase, “the mounting bracket being configured to press the control circuit board and the ozone generator”.
In claim 7, on the last 3 lines of the claim, for the same reasons as discussed above with regard to the air vs. ozone issue, it is suggested that applicant replace the phrase, “an air outlet connector connected to the air inlet of the ejector, the air outlet connector is in communication with the exit of the ozone generator through the air outlet pipe” with --an ozone outlet connector connected to the ozone inlet of the ejector, the ozone outlet connector is in communication with the exit of the ozone generator through the ozone outlet pipe--.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Lynn ‘442.
Lynn ‘442 (Figs. 2 and 4; paragraphs [0027]-[0029], [0031], [0033], [0035]-[0036]) discloses the ozone water generating device as recited by instant claim 1, including (as shown in Fig. 2) a housing (110), an ozone generator (102) for generating ozone, and an ejector (108) having a water inlet (104), a water outlet (106), and an ozone inlet (132, in Fig. 4), the ozone generator and the ejector being installed in the housing, an exit of the ozone generator being connected (by 134) to the ozone inlet of the ejector.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2-9 are rejected under 35 U.S.C. 103 as being unpatentable over Lynn ‘442 taken together with Kuan.
Lynn ‘442 (Figs. 2 and 4; paragraphs [0027]-[0029], [0031], [0033], [0035]-[0036]) as applied to claim 1 above, substantially discloses applicant’s invention as recited by instant claims 2-9, except for the one-way valve in the ejector of claim 2; the air sensor connected to the entrance of the ozone generator of claim 3; the specific arrangement of the elements of claim 4; the mounting bracket of claims 6-8; and the power supply and switch placement on the housing of claim 9.  Lynn ‘442 does specifically disclose the water inlet and outlet connection lines to and from the ejector, with connector elements placed through the water inlet and outlet holes within the housing, as recited by instant claim 5 (see Fig. 2 of Lynn ‘442).  Lynn ‘442 also discloses relay (144) located within the housing, which serves as a rudimentary circuit board to control the electronic functions of the apparatus, as well as power supply means (118) and power switch (120), which connects to the circuit board through a junction with the power supply (claim 9) (see Fig. 2).
Kuan (Abstract; Figs. 2, 6, and 7; col. 1, lines 20-28; col. 2, lines 2-6, 30-32; col. 3, line 17 through col. 4, line 9) disclose an ozone water generating device similar to that of Lynn ‘442, including a housing (21) with a mounting bracket (bottom cover shell 212) having means for mounting the circuit board (23), with air sensor (2412, 231) and ozone generator (24), as well as mounting means for the air inlet tube (241) (claim 8) and air inlet filter (2411), power cord (242), and ozone outlet tube (243) and locating plate for the ozone outlet tube, as recited by instant claims 3, 6, and 7.  Kuan also discloses a one-way valve (17) arranged in the ozone inlet to the ejector (1) to prevent backflow of water to the ozone generator, as required by instant claim 2.  
While the references to Lynn ‘442 and Kuan do not disclose the specific arrangement of ozone water generating elements within a housing with a specifically shaped mounting bracket therein to accommodate the specific arrangement of elements, as recited by instant claims 4 and 7, the reference combination does disclose all of the claimed elements, with Lynn ‘442 teaching the arrangement of the ozone generator, circuit board and ejector within a unitary housing.  Kuan teaches the inclusion of an air sensor control means and the one-way valve within the ejector thereof to prevent liquid backflow to the ozone generator.  It would have been obvious for an artisan at the time of the filing of the application, to modify the apparatus as taught by Lynn ‘442, to include an air sensor and one-way valve, in view of Kuan, since such would control the production of ozone in direct response to the flow of water through the device, and would prevent damage to the ozone generator by preventing water backflow from the ejector.  Absent an unexpected showing of criticality, it would have also been obvious for an artisan at the time of the filing of the application, to rearrange known elements from the prior art combination as applied herein, within a housing structure in any convenient manner to satisfy specific design criteria, whereas such rearrangement would not materially affect the operation of the device in an unexpected manner.
 Allowable Subject Matter
Claim 10 would be allowable if rewritten to overcome the rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES S BUSHEY whose telephone number is (571)272-1153. The examiner can normally be reached M-Th 6:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Michener can be reached on 571-272-1424. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.S.B/9-12-22
						/CHARLES S BUSHEY/                                                                 Primary Examiner, Art Unit 1776